Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Penn West announces third quarter results CALGARY, Nov. 8 /CNW/ - PENN WEST ENERGY TRUST (TSX - PWT.UN; NYSE - PWE) is pleased to announce its results for the third quarter ended September 30, << Proposed Merger - On October 31, 2007, Penn West Energy Trust ("Penn West") and Canetic Resources Trust ("Canetic") entered into a combination agreement (the "Agreement") that provides for the strategic combination of Penn West and Canetic to form Canada's largest energy trust (the "Combined Trust"). The Combined Trust will have an enterprise value of over $15 billion and current production of over 200,000 barrels of oil equivalent per day. The combined asset portfolio will include interests in a significant number of Western Canada's highest quality conventional oil and natural gas pools and will also include a number of non-conventional growth opportunities including oil sands, coalbed methane, shale gas and enhanced oil recovery. Under the terms of the Agreement, Canetic unitholders will receive 0.515 of a Penn West unit on a tax-deferred basis for Canadian and U.S. tax purposes and a one-time special distribution of $0.09 for each Canetic unit. The strategic merger of assets and people will operate under the Penn West name and will be led by a combined management team and Board of Directors. The combination is expected to close in January 2008. Operations - Production averaged 125,345 boe per day in the third quarter of 2007 compared to 126,599 boe per day in the second quarter of 2007. The previously announced fire at our Wildboy tank farm reduced reported third quarter 2007 production (approximately 3,750 barrels of oil equivalent per day). - Crude oil and NGL production averaged 72,783 barrels per day and natural gas production averaged 315 mmcf per day in the third quarter of 2007. - Penn West invested $230 million on capital development including, $55 million of net acquisitions and drilled 68 net wells in the third quarter with a success rate of 97 percent. - Production is currently approximately 131,000 boe per day, comprised of 67,700 boe per day of crude oil, 350 mmcf per day of natural gas and 5,200 boe per day of natural gas liquids. Financial - Cash flow of $347 million ($1.44 per unit, basic) in the third quarter of 2007 was six percent higher than cash flow of $326 million ($1.37 per unit, basic) realized in the second quarter of 2007. - Net income in the third quarter of 2007 was $137 million ($0.57 per unit, basic) compared to a loss of $185 million ($0.77 per unit, basic) in the second quarter of 2007. The second quarter loss was due to the enactment of the Specified Investment Flow-Through tax. - In September 2007, Penn West entered into foreign exchange contracts to fix the future repayment amount in Canadian dollars on US$250 million of its US$475 million private notes at an exchange rate of approximately one CAD$ equals one US$. During the third quarter of 2007, Penn West also entered oil and natural gas collars, increased its syndicated credit facility to $2.1 billion from $1.9 billion while extending it to a three-year term and amended its Distribution Reinvestment Program to enable the participation of US investors. Distributions - Penn West's Board of Directors recently resolved to keep our distribution level at $0.34 per unit, per month, for the next three months subject to current forecasts of commodity prices, production and planned capital expenditures. Vault Energy Trust Acquisition - On September 24, 2007, Penn West entered into an Arrangement Agreement to acquire Vault Energy Trust ("Vault") where Vault's unitholders and exchangeable shareholders will receive 0.14 of a Penn West trust unit for each equivalent Vault trust unit and Vault warrant holders will receive $0.51 per warrant. The total acquisition cost is expected to be approximately $380 million. The acquisition is expected to add approximately 6,500 barrels of oil equivalent per day weighted 65 percent natural gas and 35 percent oil. It is expected that the acquisition will close in December of 2007. The New Alberta Royalty Framework - On October 25, 2007, the Government of Alberta announced that effective January 1, 2009, it intends to adopt a new royalty framework, incorporating some of the recommendations of the Alberta Royalty Review Panel. At our current commodity prices and asset mix, the new royalty regime is expected to have only a minimal impact on Penn West's current production and cash flow. We are reviewing our go forward strategy on a project by project basis and we have formulated a 2008 capital budget that considers the impact of the new royalty framework on project economics. It is important to note that Penn West has a large and diversified land and product base in all four western Canadian provinces. Long-term Project Updates - Penn West engaged Sproule Associates Limited ("Sproule") to independently evaluate certain of its resources contained on its lands located in the Peace River Oil Sands Project as at September 30, 2007. Sproule's estimate was limited to approximately 20 percent of the total Penn West lands in the Peace River Oil Sands Project. On these evaluated lands, Sproule estimates that Penn West's share of Contingent Resources(1) of heavy oil is approximately 1.7 billion barrels. This evaluation confirms Penn West's internal evaluations on this portion of our oil sands leases based on stratigraphic tests and regional geological mapping. - At our Peace River Oil Sands Project, in the first nine months of 2007, Penn West completed the drilling of 22 of 29 planned horizontal wells, drilled 16 stratigraphic test wells and completed the tie-in of 11 production pads in Seal Main to Penn West owned production facilities. Geological and engineering studies are ongoing and include plans to drill an additional 28 stratigraphic test wells before the end of 2008, the interpretation of 3-D seismic and core analysis, all aimed at further delineating the project's resources. The application of development technology such as multi-leg horizontal wells and re-entries utilizing various configurations are yielding early promising results in our continuing efforts to increase well productivity and reduce capital costs. - We continue to evaluate an integrated approach to enhancing our light oil recovery rates from large, legacy oil pools using miscible flooding with CO2 captured from heavy industry gasification processes while at the same time helping to sequester greenhouse gases. At our Pembina CO2 pilot project, monitoring and evaluation is continuing and we plan to drill two additional vertical infill wells in the fourth quarter of 2007 to gather additional petrophysical data. The horizontal pilot expansion at Pembina is targeted to be on-stream by the first quarter of 2008. The CO2 pilot at South Swan Hills is currently under construction and is likewise targeted to be on-stream in the first quarter of 2008. Management Team - In the third quarter of 2007, the Penn West Board of Directors named Don Wood as Vice President, Development South and Brett Frostad as Vice President, Exploration North. Mr. Wood is a Professional Engineer and an MBA graduate who brings 29 years of domestic and international upstream oil and gas experience to the Trust, most recently as President and C.E.O. of C1 Energy Ltd. Mr. Frostad is a Professional Geologist who joined Penn West in 2002 and has since served in a number of roles of increasing responsibility within the Trust. (1) As per the Canadian Oil and Gas Evaluation Handbook, Contingent Resources are those quantities of oil and natural gas estimated on a given date to be potentially recoverable from known accumulations but may not be currently economic. Sproule Associates Limited has categorized the potentially recoverable resources as contingent in view of ownership, regulatory applications and owner commitment issues and not as a result of current economics. Penn West believes these contingent resources will become economic to develop in the future and expects these contingent resources to be converted to reserves, in whole or part, through additional project development and financial commitments in the future. HIGHLIGHTS Three months ended Nine months ended September 30 September 30 ($ millions, except per unit and % % production amounts) 2007 2006 change 2007 2006 change Financial Gross revenues(1) $ 627.1 $ 636.0 (1) $1,817.8 $1,522.4 19 Cash flow 346.8 365.6 (5) 984.3 873.5 13 Basic per unit 1.44 1.55 (7) 4.13 4.63 (11) Diluted per unit 1.43 1.53 (7) 4.09 4.56 (10) Net income 137.4 177.8 (23) 48.5 542.7 (91) Basic per unit 0.57 0.66 (14) 0.20 2.88 (93) Diluted per unit 0.57 0.65 (12) 0.20 2.83 (93) Total expenditures, net 230.0 116.7 97 929.5 3,741.8 (75) Long-term debt at period-end 1,824.7 1,152.4 58 1,824.7 1,152.4 58 Distributions paid(2) $ 244.4 $ 216.2 13 $ 729.6 $ 540.5 35 Operations Daily production Natural gas (mmcf/d) 315.4 359.1 (12) 329.8 298.3 11 Light oil and NGL (bbls/d) 50,861 48,029 6 49,874 36,576 36 Conventional heavy oil (bbls/d) 21,922 21,186 3 21,937 20,166 9 Total production (boe/d) 125,345 129,059 (3) 126,785 106,457 19 Average sales price Natural gas ($/mcf) $ 5.86 $ 5.97 (2) $ 7.02 $ 6.65 6 Light oil and NGL ($/bbl) 72.62 70.25 3 65.91 68.40 (4) Conventional heavy oil ($/bbl) 48.75 52.20 (7) 44.09 45.15 (2) Netback per boe Sales price $ 52.73 $ 51.33 3 $ 51.81 $ 50.70 2 Risk management 0.98 2.23 (56) 0.43 1.68 (74) Net sales price 53.71 53.56 - 52.24 52.38 - Royalties 9.46 9.26 2 9.63 9.45 2 Operating expenses 11.18 10.64 5 10.94 10.30 6 Transportation 0.47 0.64 (27) 0.51 0.63 (19) Netback $ 32.60 $ 33.02 (1) $ 31.16 $ 32.00 (3) The above information includes non-GAAP measures not defined under generally accepted accounting principles, including cash flow and netback. Cash flow is cash flow from operating activities before changes in non-cash working capital, and asset retirement expenditures. Please refer to the calculation of cash flow table on the first page of the Management's Discussion and Analysis for a reconciliation of cash flow from operating activities to cash flow. Cash flow is used to assess the ability to fund distributions and planned capital programs. Barrels of oil equivalent (boe) are based on six mcf of natural gas equalling one barrel of oil (6:1). Netback is a per unit of production measure of operating margin used in capital allocation decisions. (1) Gross revenues include realized gains and losses on commodity contracts. (2) Includes distributions paid in trust units under the distribution reinvestment plan. DRILLING PROGRAM Three months ended Nine months ended September 30 September 30 2007 2006 2007 2006 Gross Net Gross Net Gross Net Gross Net Natural gas 41 21 67 29 95 46 147 93 Oil 60 39 79 56 137 83 143 111 Dry 2 2 3 3 7 6 14 14 103 62 149 88 239 135 304 218 Stratigraphic and service 8 6 11 5 27 21 20 11 Total 111 68 160 93 266 156 324 229 Success Rate(1) 97% 97% 96% 94% (1) Success rate is calculated excluding stratigraphic and service wells. UNDEVELOPED LANDS As at September 30 2007 2006 % change Gross acres (000s) 3,914 4,519 (13) Net acres (000s) 3,379 4,037 (16) Average working interest 86% 89% (3) FARM-OUT ACTIVITY Three months ended Nine months ended September 30 September 30 2007 2006 2007 2006 Wells drilled on farm-out lands(1) 41 58 147 112 (1) Wells drilled on Penn West lands, including re-completions and re- entries, by independent operators pursuant to farm-out agreements. CORE AREA ACTIVITY Net wells drilled Undeveloped land for the nine months as at September 30, 2007 Core Area ended September 30, 2007 (thousands of net acres) Central 63 1,276 Plains 91 1,003 Northern 2 1,100 156 3,379 TRUST UNIT DATA Three months ended Nine months ended September 30 September 30 % % (millions of units) 2007 2006 change 2007 2006 change Weighted average Basic 240.5 236.1 2 238.6 188.6 27 Diluted 242.6 239.0 2 240.9 191.5 26 Outstanding as at September 30 Basic 240.8 236.2 2 Basic plus trust unit rights 255.2 246.8 3 >> Important Additional Information will be Filed with the SEC In connection with the proposed business combination with Canetic, Penn West intends to, if required, file relevant materials with the Securities and Exchange Commission (the "SEC") on a Registration Statement on Form F-10 (the "Registration Statement") to register the Penn West Units (the "Units") to be issued in connection with the proposed transaction. Investors and unitholders are urged to read the Registration Statement and any other relevant documents to be filed with the SEC when available because they will contain important information about Penn West and Canetic, the transaction and related matters.
